DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’ s arguments filed 04/11/2022 with respect to claims 1-10 and 21-24 have been considered but are moot in view of the current amendments. Thus, Applicant’s arguments concerning Bergstedt et al. US 2014/0051159 are moot in view of the new grounds of rejection that follow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 21-24 and 27-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant specification fails to provide support for the following claim elements: “a first aperture from the first plurality of apertures having a length and a width, the length of the first aperture from the first plurality of apertures defined between a first end of the first aperture from the first plurality of apertures and a second end of the first aperture from the first plurality of apertures, the length of the first aperture from the first plurality of apertures greater than the width of the first aperture from the first plurality of apertures, a second aperture from the first plurality of apertures having a length and a width, the length of the second aperture from the first plurality of apertures defined between a first end of the second aperture of the first plurality of apertures and a second end of the second aperture from the first plurality of apertures, the length of the second aperture from the first plurality of apertures greater than the width of the second aperture from the first plurality of apertures, the substrate including a first connection portion between the second end of the first aperture from the first plurality of apertures and the first end of the second aperture from the first plurality of apertures, a first aperture from the second plurality of apertures having a length and a width, the length of the first aperture from the second plurality of apertures defined between a first end of the first aperture from the second plurality of apertures and a second end of the first aperture from the second plurality of apertures, the length of the first aperture from the second plurality of apertures greater than the width of the first aperture from the second plurality of apertures, a second aperture from the second plurality of apertures having a length and a width, the length of the second aperture from the second plurality of apertures defined between a first end of the second aperture from the second plurality of apertures and a second end of the second aperture from the second plurality of apertures, the length of the second aperture from the second plurality of apertures greater than the width of the second aperture from the second plurality of apertures, the substrate including a second connection portion between the second end of the first aperture from the second plurality of apertures and the first end of the an adjacent second aperture from the second plurality of apertures, the length of the first aperture from the first plurality of apertures being different from the first length of the second aperture from the second plurality of apertures” and “the first plurality of apertures including a first aperture and an adjacent second aperture that are aligned lengthwise to form a portion of a first boundary of the second portion of the substrate, the substrate including a first connection portion between the first aperture from the first plurality of apertures and the second aperture from the first plurality of apertures, the first aperture from the first plurality of apertures having a first length, the second plurality of apertures including a first aperture and an adjacent second aperture that are aligned lengthwise to form a portion of a second boundary of the second portion of the substrate, the substrate including a second connection portion between the first aperture from the second plurality of apertures and the second aperture from the second plurality of apertures, the first aperture from the second plurality of apertures having a second length, the second length being different from the first length”. In the Amendment filed on 04/11/2022, the Applicant did not point to any portion of the instant specification to indicate support for these claimed elements. Thus, one of ordinary skill in the art would reasonably conclude that Applicant was not in possession of the invention as claimed in the amended claims 1 and 27. This is a new matter rejection.
Claims 2-10, 21-24 are dependent on claim 1 and are therefore, rejected for the same reason. Likewise, claims 28-33 are dependent on claim 27 and are therefore, rejected for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796